Order modified so as to provide that until the approval, according to law, of a system of highways so far as it affects the petitioner and Robert D. Knapp, G. Harry Brady, Sarah J. Hartwell, Elbert Wallace, Elbert D. Brown and Edwin and Harrison T. Slosson, or until the city of New York makes complete and ample provision for substituted highways as are referred to in the petition herein, the city of New York be and it is hereby enjoined from interfering with the access which the petitioner and the said Robert D. Knapp, G. Harry Brady, Sarah J. Hartwell, Elbert Wallace, Elbert D. Brown and Edwin and Harrison T. Slosson have at present from their several properties to the State or county roads on the north side of the Titieus lake, in the town of North Salem, Westchester county, N. Y., and as so modified affirmed, without costs. Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur. Settle order on notice.